            Case 1:20-cv-01121-CL           Document 68      Filed 11/10/20   Page 1 of 1




KYLE SCHUMACHER (BAR #121887)
kyle@schumacherlane.com
SCHUMACHER LANE PLLC
PO Box 558
Spring Branch, TX. 78070
503-482-8137 ph
210-783-1383 fax
Attorneys for Plaintiff
Sofia Maria Kennedy
                                UNITED STATES DISTRICT COURT

                          DISTRICT OF OREGON – MEDFORD DIVISION


                                                  CASE NO. 1:20-cv-01121-CL
Sofia Maria Kennedy,

                          Plaintiff,              NOTICE OF INTENT TO SETTLE BETWEEN
                                                  PLAINTIFF AND SELECT PORTFOLIO
       v.                                         SERVICING, INC.

Equifax Information Services, LLC;
Experian Information Solutions, Inc.;
TransUnion, LLC; Bank of America, N.A.;
Select Portfolio Servicing, Inc.; Caliber
Home Loans, Inc.; Nationstar Mortgage,
LLC d/b/a Mr. Cooper; Rushmore Loan
Management Services LLC; and DOES 1
through 100 inclusive,

                          Defendants.

TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

       PLEASE TAKE NOTICE THAT Plaintiff Sofia Maria Kennedy and defendant Select
Portfolio Servicing, Inc., have reached a settlement in principle of the above captioned case and
are in the process of documenting said settlement. Plaintiff anticipates filing a dismissal of Select
Portfolio Servicing, Inc. within 60 days once the settlement is finalized.

                                                         SCHUMACHER LANE PLLC

Dated: November 10, 2020                          By:    /s/ Kyle W. Schumacher _____
                                                         Kyle W. Schumacher
                                                         Attorney for Plaintiff


                                       NOTICE OF INTENT TO SETTLE -1-
